


Exhibit 10.8




PROMISSORY NOTE







US$14,233

As of August 24, 2010







FOR VALUE RECEIVED, AMERICAN LIFE HOLDING COMPANY, INC.., a Florida corporation
(the “Maker”), agrees and promises to pay to the order of FUNDTECH SOLUTIONS,
INC. a, its successors and/or assigns (the “Holder”) on demand (the “Maturity
Date”) at the Holder’s principal executive office address, or such other place
as designated in writing by the Holder of this Promissory Note, the principal
sum of FOURTEEN THOUSAND TWO HUNDRED THIRTY-THREE Dollars (US$14,233.00) (the
“Loan”), with interest at a rate of 18% per annum, payable in lawful money of
the United States which shall be legal tender in payment of all debts at the
time of payment. The funds loaned by Holder to the Maker were provided from time
to time during August 2010 as set forth on Schedule A attached hereto which
provides the dates and amounts of each loan.




This Promissory Note may be prepaid at any time prior to the Maturity Date by
the Maker without premium or penalty.




The entire principal amount of the Loan, shall be due and payable on the
Maturity Date.  In the event that any payment of principal falls due to a day
that is Saturday, Sunday or holiday when national banks in the United States
must or may be closed for business, the payment shall be due on the immediately
following business day.




It is the intent of parties hereto that in no event shall the amount of interest
due or payment in the nature of interest payable hereunder exceed the maximum
rate of interest allowed by applicable law, as amended from time to time, and in
the event any such payment is paid by the Maker or received by Holder, then such
excess sum shall be credited as a prepayment of principal, unless the Maker
shall notify the Holder, in writing, that the Maker elects to have such excess
sum returned forthwith.




This Promissory Note shall not be modified except by an instrument in writing
signed by the party against whom enforcements of such modification is sought.




This Promissory Note shall be governed and construed in accordance with the laws
of the State of Florida, without regard to conflict of laws or principles
thereof.  Any suit or proceeding relating to this Promissory Note shall be
brought or instituted only in a court of competent jurisdiction in Broward
County, Florida.




The Maker consents and agrees to any and all waivers or modifications that may
be granted by the Holder with respect to this Promissory Note.




No waiver by the Holder of any default hereunder shall be deemed to constitute a
waiver of any subsequent default.  No exercise of any right or remedy hereunder
shall preclude the exercise of any other right or remedy.




The Maker agrees to pay or reimburse the Holder and any other holder hereof of
all costs and expenses of preparing, seeking advice in regard to, enforcing, and
preserving its rights under this Promissory Note or any document or instrument
executed in the connection herewith (including reasonable attorneys’ fees and
costs and reasonable time charges of attorneys who may be employees of the
Holder, whether in or out of court, in original or appellate proceedings or in
bankruptcy.)




The Maker, any endorses, sureties, guarantors and all others who are, or may
become, liable for the payment hereof severally:  (a) waive presentment for
payment, demand, notice of demand, notice of non-payment or dishonor, protest
and notice of protest of this Promissory Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Promissory Note, (b) consent to all extensions of time,
renewals, postponements of time of payment of this Promissory Note or other
modifications hereof from time to time prior to or after the maturity date
hereof, whether by acceleration or in due course, without notice, consent or
consideration to any of the foregoing, (c) agree to any substitution, exchange,
addition or release of any party or person primarily or secondarily liable
hereon, (d) agree that Holder shall not first be required to institute any suit,
or to exhaust its remedies against the Maker or any other person or party to
become liable  hereunder or against the security in order  to enforce payment of
this Promissory Note, and (e) agree that, notwithstanding the occurrence of any
of the foregoing (except by the express written release by Holder of any such
person), the Maker shall be and remain directly and primarily liable for all
sums due under this Promissory Note.




1

--------------------------------------------------------------------------------




THE MAKER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRRECOABLEY WAIVES
ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTER CLAIM PERTAINIG TO ANY MATTERS WHATSOEVER ARISIING OUT OF OR IN ANY WAY
CONNECTED WITH THIS PROMISSORY NOTE, THIS WAIVER BEING A MATERIAL INDUCEMENT FOR
THE HOLDER TO MAKE THE TO THE MAKER.




All documentary stamp or other taxes (if any) required by law at any time to be
affixed to this Promissory Note shall be paid by the Maker.  The Maker agrees to
indemnify and hold the Holder and each of its officers, directors, employees,
affiliates, successors and assigns harmless from and against the aggregate of
all expenses, losses, costs, deficiencies, liabilities, penalties, fines, fees
and damages (including, without limitation, related reasonable counsel and
paralegal fees and expenses) incurred or suffered by the Holder arising out of
or resulting from the Maker’s failure to pay such documentary stamp or other
tax.




IN WITNESS WHEREOF, the Maker has duly executed this Promissory Note as of the
day and year first above written.




AMERICAN LIFE HOLDING COMPANY, INC.










By:  /s/ Manny Losada

Manny Losada, President




2

--------------------------------------------------------------------------------




SCHEDULE A




08/17/2010

 

 

13,733.00

08/24/2010

 

 

500.00

 

 

 

 

 

 

$

14,233.00




3

--------------------------------------------------------------------------------